Per Curiam.

On this appeal from a final order entered in a consolidated tax certiorari proceeding to review the assessments on relator’s real property located at 68 William Street, Hew York, H. Y., for the years 1940-41 and 1941-42, the relator does not challenge the findings of the trial court with respect to building values, but asks further reductions of the court’s values on the land.
After weighing the evidence and giving consideration to all relevant factors, we hold that the land values fixed by the trial court for the years in question should be further reduced, and we find that the order so far as appealed from should be modified by fixing the assessed values as follows:



and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant.
Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ., concur.
Order so far as appealed from unanimously modified as indicated in opinion and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.